UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1740


RAYMOND A. JOHNSON,

                Plaintiff - Appellant,

          v.

KEITH HAWTHORNE HYUNDAI; MCKENNEY CADILLAC CHEVROLET INC.;
MCKENNEY HONDA,

                Defendants – Appellees,

          and

EEOC CHARLOTTE DISTRICT OFFICE; RUBEN DANIELS, JR.; MCKENNEY
HONDA R&S SALES INC.,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:15-cv-00148-RJC-DSC)


Submitted:   December 15, 2016              Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond A. Johnson, Appellant Pro Se. Helen Faith Hiser, Amy Yager
Jenkins, MCANGUS, GOUDELOCK & COURIE, LLC, Mount Pleasant, South
Carolina; Michael L. Carpenter, GRAY, LAYTON, KERSH, SOLOMON, FURR
& SMITH, PA, Gastonia, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Raymond     A.    Johnson   appeals     the   district    court’s    orders

dismissing his civil complaint, ordering him to pay monetary

sanctions, and imposing a prefiling injunction.               We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                 Johnson v. Keith

Hawthorne Hyundai, No. 3:15-cv-00148-RJC-DSC (W.D.N.C. Feb. 3,

2016 & June 27, 2016).            We deny Johnson’s motions to recuse

opposing counsel and for sanctions, and we deny the Appellees’

motion for sanctions.         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented       in   the

materials     before   this    court   and   argument   would    not     aid   the

decisional process.



                                                                       AFFIRMED




                                        3